 TEAMSTERS,LOCAL NO. 70Brotherhood of Teamsters&Auto Truck Drivers,Local No. 70,International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica(Sea-Land of California,Inc.)andJamesReliford.Case 20-CB-2394May 25, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn February 9, 1972, Trial Examiner James T.Rasbury issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel submit-ted a statement in support of the Trial Examiner'sDecision and limited cross-exceptions requestingcertainmodifications of the recommended Order.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions.In its limited exceptions, the General Counsel urgesthe Board to broaden the Trial Examiner's recom-mended Order by requiring Respondent to cease anddesist from unlawfully causinganyemployer todiscriminate against any employee, and by adding acorresponding requirement to the notice. In supportof this contention, the General Counsel relies onthree recent cases,' involving other employers, inwhich Respondent unlawfully caused those employ-ers to discriminate against employees because theywere not union members. We find merit in theGeneral Counsel's contention.A broad remedial order is appropriate whenever aproclivity to violate the Act is established, either bythe facts within a particular case or by prior Boarddecisions against the Respondent at bar based onsimilar unlawful conduct in the past. In view ofRespondent's repeated disregard for the provisionsof Section 8(b)(2) and 8(b)(1)(A) of the Act, we find'Brotherhood of Teamsters & Auto Truck Drivers Local No 70InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen& Helpersof America (Morns Draying Company),195NLRB No164,EncinalTerminals,193 NLRB No 53, andBrotherhoodof Teamsters &AutoTruckDrivers,Local No 70,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen& Helpers of America (California TruckingAssociation),188NLRB No 612Modify the secondsentence of the sectionof theTrial Examiner'sDecisionentitledThe Remedy"to read asfollowsItwill be recommended that the RespondentUnion makeRelifordwhole for any loss of payor other benefitshe may have suffered byreason of the unlawful discrimination against him,by paying to him a125that such a pattern of continued unlawful conductclearlywarrants the remedy sought by the GeneralCounsel, and we shall issue the requested Order. Inso finding,we note that our remedy inMorrisDraying Company, supra,was of the type soughtherein, and we see no compelling reason to deviatetherefrom.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Brotherhood of Teamsters & Auto Truck Drivers,Local No. 70, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers ofAmerica, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Causing or attempting to cause Sea-Land ofCalifornia, Inc., or any other employer to discrimi-nate against James Reliford or any other employeeexcept to the extent permitted by the proviso toSection 8(a)(3) of the Act, as amended.(b) In any like or related manner restraining orcoercing employees of Sea-Land of California, Inc.,or any other employer in the exercise of their rightsguaranteed by Section 7 of the Act, except to theextent legally permitted by the proviso to Section8(a)(3) of the Act, as amended.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Notify Sea-Land that Respondent has noobjection to the employment of James Reliford andfurnish James Reliford a copy of such notification.(b)Make James Reliford whole in the manner setforth in the section of the Trial Examiner's Decisionentitled "The Remedy," asmodifiedherein.2(c)Make James Reliford whole for those dues il-legally collected from him on November 12,1970, forthe months of August, September, and October, 1970.(d)Post at its office and place of business inOakland, California, copies of the attached noticemarked "Appendix." 3 Copies of said notice, onforms provided by the Regional Director for Region20, shall after' being duly signed by a representativeof Respondent Union, be posted by it immediatelysum of money equal to thatwhich hewould have earned as wages andbenefits from the date ofthe discriminatoryact against him to a datewhich is 5 days afterRespondent advises Sea-Land that it has noobjectionto the employment of Reliford,less interim earnings and in amanner consistentwithBoard policies as set outinFW WoolworthCompany,90 NLRB 289.3In the eventthat this Order is enforcedby a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Postedby Orderof the National LaborRelations Board" shall read"Posted pursuant to ajudgmentof the United States Court of Appealsenforcing an Order of theNationalLaborRelations Board "197 NLRB No. 24 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent Union to insure that said notices arenot altered, defaced, or covered by any othermaterial.(e)Additional copies of Appendix shall be signedby a representative of the Respondent Union andforthwith returned to the Regional Director forRegion 20. These notices shall be posted, Sea-Landof California, Inc., willing, at places where notices toSea-Land'semployeesarecustomarilyposted.(f)Notify immediately the above-named individu-al, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct.(g)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken tocomply herewith.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause Sea-Land of California, Inc., or any other employer todiscriminate against James Reliford or any otheremployee in violation of Section 8(a)(3) of theAct, as amended by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL NOT in any like or related mannerrestrainor coerce employees of Sea-Land ofCalifornia, Inc., or any other employer in theexercise of the rights guaranteed to all employeesin Section 7 of the Act, except to the extent suchrightsmay be affected by the proviso to Section8(a)(3) of the Act.WE WILL advise Sea-Land of California, Inc.,that we have no objection to the employment bySea-Land of James Reliford and will recommendthat he be reinstated without loss of benefits orseniority.WE WILL make whole James Reliford for loss ofpay and other wages and benefits suffered as aresult of the discrimination against him.WE WILL reimburse James Reliford for duesillegally required and paid by him for the monthsof August, September, and October, 1970.DatedByBROTHERHOOD OFTEAMSTERS & AUTOTRUCK DRIVERS, LOCALNo. 70, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA(Labor Organization)(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversalMilitaryTraining and ServiceAct.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, 450 GoldenGateAvenue, San Francisco, California 94102,Telephone 415-556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY,Trial Examiner:The charge was filedby James Reliford on January 6, 1971. Complaint, issuedJuly 13, 1971, alleged that on or about November 10, 1970,Brotherhood of Teamsters & Auto Truck Drivers, LocalNo. 70,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America,hereinaftercalledRespondent,attempted to cause,and caused theEmployer,Sea-Land of California,Inc., to dischargeReliford because of his lack of membership in Respondent,which conduct constitutes an unfair labor practice affect-ing commerce within the meaning of Section 8(b)(2) and(1)(A) and Section 2(6) and (7) of the National LaborRelations Act, as amended,29 U.S.C., Sec. 151,et seq.,hereinafter called the Act. The answer denied the commis-sion of any unfair labor practice and pleaded as an affirma-tive defense that Reliford's discharge was requested and wascaused pursuant to a valid and legal union-security clause.Briefs were filed by Respondent and the General Counsel.Upon the entire record including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed,Imake the following: TEAMSTERS, LOCAL NO 70127FINDINGS OF FACTI.JURISDICTIONThe General Counsel alleges and the Respondent'sanswer admits that all material times herein, Sea-Land ofCalifornia, Inc., hereinafter called Sea-Land, a Californiacorporation with a place of business in Oakland, Califor-nia, has been engaged in business as a common carrier bymotor freight and oceangoing vessels; during the past yearin the course and conduct of its business operations, Sea-Land received gross revenues in excess of $50,000 fortransporting freight in interstate commerce. I find that Sea-Land is, and at all times material herein, has been, anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act. The Respondent Union is a labor organizationwithinthemeaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.The IssueThe issue is whether or not James Reliford, the ChargingParty, was terminated by Sea-Land at the instance of theRespondent in violation of Section 8(b)(2) and (1)(A) ofthe Act.B.The FactsJames Reliford was first employed by Sea-Land in 1963at which time he was a member of Respondent. Accordingto his testimony which I credit, and his union ledger card(G.C. Exh. 9) he has continuously remained a member ofRespondent except for brief periods when because of hisfailure to pay union dues he was suspended. On suchoccasionsReliford paid the required reinstatement feesand back dues and was thereupon reinstated as a memberof Respondent. An entry on his ledger card indicates hewas suspended for nonpayment of union dues on Septem-ber 30, 1970, and reinstated on November 12, 1970.Further entries on the ledger card indicate he hascontinued to pay his dues through November 1971.According to Reliford's testimony he has remainedcontinuously employed by Sea-Land since 1963 except fora brief period in late 1967 when he was terminated butlater rehired in 1968, until discharged on November 10,1970,which discharge precipitated the instant case.Respondent and Sea-Land first established a contractualrelationship in June 1962 at which time Sea-Land firststarted operating in California. According to the formeroperations manager, Mr. Lennon, the initial labor agree-ment between Sea-Land and Respondent was the contractor labor agreement, that had been negotiated between theCalifornia Trucking Association and the Union coveringthe period from 1961 to March 1964 with one exception(not relevant to this case) to accommodate the particularmethod of operations employed by Sea-Land. The contractwas simply adopted by Sea-Land and the Respondent(Resp.Exh. 1). This contract was followed by anIIt is apparent from the numbering of the earlier articles found in the1967-1970 contract that the proper designation for the "Duration ofAgreement" article should have been LIagreement covering the period from July 1, 1964, to March31, 1967, consisting of a printed contract (Resp. Exh. 3)and a two-page typed supplement (Resp. Exh. 2). Thiscontract in turn was succeeded by the thirdagreementbetween Sea-Land and the Respondent,identifiedasGeneral Counsel's Exhibit 2, which covered the periodfrom April 1, 1967, to March 31, 1970.Pursuant to what is indicated as Article XLI, "DurationofAgreement," found on page 49 of the 1967-1970contract,' notice was given by Respondent to Sea-Land ina letter dated January 19, 1970, to meet "at an early datefor the purpose of negotiatinga new agreement." (G.C.Exh. 3). I find that Respondent's letter to Sea-Land wasintended to and did legally cause the expiration of the1967-1970 contract as of March 31, 1970. There wastestimony from both Sea-Land and the Union thatmeetingswere held between the date of receipt of this letterand the final negotiating session which lasted for 44continuous hours and resulted in a new contract beingexecuted on October 26, 1970 (G.C. Exh. 5). The testimonyindicates that the earliermeetings wereof a preliminarynature and to exchange proposals. Nothing was seriouslyundertaken until the finalsession thatresulted in the newcontract to cover the period from April 1, 1970, to June 30,1973, but which wasexecutedby the parties on October 26,1970 (G.C. Exh. 5).By a form letter dated November 10, 1970, bearing thesignatureofA.N.Leishman, secretary-treasurer ofRespondent, Sea-Land was advised that James Relifordhad failed to pay the regular dues of all members and and"in accordance with Article III of Sea-LandServices, Inc.LocalNo. 70 agreement" his discharge was requested(G.C. Exh. 6).2 Sea-Land by letter dated November 10,1970, over the signature of T. R. Morehouse, OperationsManager, advised James Reliford that the Company wascomplying with a request received from the Union and hewas being dropped from the seniority list effectiveNovember 10, 1970, for nonpayment of union dues. Theletterfurtheradvised that the action was taken inaccordance with article III of the agreement. All moniesdue and payable to Reliford were enclosed. (G.C. Exh. 7).Reliford testified he received notification from theRespondent on November 9, 1970, that he was suspendedfrom union membership as of September 30, 1970, forfailure to pay his dues. Reliford related that in response tothe letter from Respondent he promptly mailed a check toRespondent, and on November 12, 1970, he went to theunion hall and picked up the check and paid in cash. Theledger card for James Reliford (G.C. Exh. 9) indicates hewas suspended on September 30, 1970, and reinstatedNovember 12, 1970. Reliford has not worked for Sea-Landsince November 9, 1970.C.Analysis and Legal ConclusionsThe Respondent contends and there was testimony tothe effect, that the 1967-1970 agreement between Sea-Land and Respondent, inadvertently failed to contain aunion shop security clause, but that both parties to the2While the form letter was dated November 10, 1970, the postmark onthe envelope which was a part of G C. Exh 6, clearly bears a postmark dateof November 9, 1970, at Oakland, California 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractintendedthat the agreement contain such a clause.Respondent contends that through an oversight by theparties in the process of including the applicable portionsof the 1964-1967 printed contract booklet and the two-page typed supplement covering the same period (Resp.Exhs. 2 and 3) into a single printed booklet comprisingthe new contract for the period April 1, 1967, to March 31,1970, the union-security clause was inadvertently omitted.The inadvertent omission of a clause of such majorsignificance to the parties and of such impact andsignificance to the employees covered by the contract, andthe subsequent failure to rectify such a vital omission,strains credulity to believe. Acceptance of such an intentby the parties would require the clearest and mostconvincing evidence. However, I find it unnecessary toresolve this factual issue, in disposing of the issues in thiscase.The evidence fails to show that either the Respondent orSea-Land took definitive action to continueallthe termsand conditions of the 1967-1970 contract after itsexpiration on March 31, 1970, until such time as a newagreement could be concluded. Mr. Skitarelic, the chiefnegotiator for the Company in the 1970 negotiations,testified there was no agreement with the representative ofthe Respondent to continue the 1967-1970 agreement ineffectafter its expiration date of March 31, 1970.3Mr.LeRoy Nunes testified that he was the chiefnegotiator on behalf of Respondent in the negotiations thatresulted in 1970-73 agreement. On cross-examination Mr.Nunes indicated the parties continued to abide by theterms of the 1967-1970 agreement between the expirationdate of March 31, 1970, and the execution of the newagreement on October 26, 1970. There is evidence to showthat grievances were processed during the hiatus periodand article references were made to the then expiredagreement in the course of processing these grievances.However, nowhere in the transcript can be found definitivetestimony that the parties agreed, either orally or inwriting,toformally extend the agreement after itsexpiration date of March 31, 1970. To the contrary, asindicatedsupra,Mr. Skitarelic testified that nothing wasdone to continue the expired agreement. Continuation ofthe terms and conditions of the expired contract as towages, hours, and general working conditions, includingthe process of grievances, is not conclusive proof of theexistence of a valid contract. Such conduct is required byBoard decisions. SeeBethlehem Steel Company,136 NLRB1500,wherein the Respondent Company was found inviolation of the Act for making unilateral changes relatingto wages, hours, and other terms of employment followingthe expiration of a contract, but wasnotfound in violationfor refusing to give effects to provisions requiring employ-ees to loin the Union 30 days after hire, or for discontinu-ing the checkoff of union dues. In relevant part the Boardwas affirmed by the United States Third Circuit Court ofAppeals. (320 F.2d 615). I find therefore, that there was no3See the record at p 22 1 credit Mr Skitarelic's testimony in this regard4 In so finding I am further persuaded that my finding was the view ofthepartiesbecause of the following facts The Charging Party wassuspended from the Union for nonpayment of dues on May 29, 1970, andwas not reinstated until July 15, 1970 (See G C Exh 9), yet no action wastaken by Respondent to request his discharge These dates occurred duringcontract in existence between the Respondent and Sea-Land from April 1, 1970, until October 26, 1970, at whichtime the new contract was signed.4Employees are entitled,under Section 8(a)(3) of the Act, to a 30-day grace periodfrom the date the agreementactuallybecame effective,which is the execution date of October 26, 1970, and notthe retroactive effective date of April 1, 1970.AndersonExpress Ltd.,126 NLRB 798 and cases cited in footnote 2at page 803.In so holding I am not unmindful of the Board's decisioninPacific Iron andMetal Company,175NLRB 604,wherein the Board found there could be a lawful oralagreement providing for a union shop security clause. InthePacific Iron and Metal Companycase there was adefinite agreement between the parties to the contract andthe agreement, including the union shop provision, wasunmistakably communicated to all employees who thushad knowledge of their responsibility thereunder. Such wasnot true in the instant case.The new contract was signed on October 26, 1970, andwas made retroactively effective as of April 1, 1970. Thedischarge of the Charging Party, Reliford, was requestedby the Union on November 10, 1970, and he waseffectively discharged on the same date. By making thecontract retroactive, Reliford was denied the 30-day graceperiod to which he was entitled under the statute and thecontractwas illegal. The denial of the statutory graceperiod leaves Respondent with no legal agreement tojustify Reliford's discharge because of his dues delinquen-cy.5 I find and conclude that Respondent violated Section8(b)(1)(A)and (2) of the Act by causing Reliford'sdischarge.III.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of the Respondent Union set forth insection III, above, occurring in connection with theoperations of Sea-Land set forth in section I, above, have aclose,intimate, and substantial relation to trade,traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.IV.THE REMEDYHaving found the Respondent Union engaged in unfairlabor practices, the Trial Examiner will recommend that itcease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act. It willbe recommended that the Respondent Union makeReliford whole for any loss of pay or other benefits he mayhave suffered by reason of the unlawful discriminationagainst him, by paying to him a sum of money equal tothat which he would have earned as wages and benefitsfrom the date of the discriminatory act against him to thedate of his reinstatement less interim earnings and in athe hiatus period between contracts and if the Respondent's view of thecontract continuation is to be believed, why was not the discharge ofReliford requested95Adams Division,LeTourneauWestinghouse Co,143NLRB 827 andcases cited in fns.3 and4 therein TEAMSTERS, LOCAL NO. 70manner consistent with Board policies as set out inF.W.Woolworth Company,90 NLRB 289. Interest on backpayshall be computed in a manner set forth inIsis Plumbing &Heating Co,138 NLRB 716. It follows that the back dueswhich Reliford was required to pay on November 12, 1970,to effectuate his reinstatement were illegally required and Ishallrecommend that these monies be returned toReliford. It shall further be recommended that theRespondent advise Sea-Land that it has no objection to theemployment of James Reliford by Sea-Land and recom-mend that he be reinstated without loss of seniority to hisformer position or such substantially equivalent position ashe might be entitled to with his seniority had he not beenunlawfully discharged at the request of the Respondent.It shall also be recommended that Sea-Land Corporationpreserve and, upon request, make available to the Board oritsagents,payroll and other records to facilitate thecomputation of backpay.On the basis of the foregoing findings and upon theentirerecord in the case, I make the following:OCONCLUSIONS OF LAW1291.The Sea-Land Corporation is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act, and LeRoyNunes and A.N. Leishman are agents of the RespondentUnion within the meaning of Section 2(13) of the Act.3.By causing Sea-Land to discriminate against JamesReliford in regard to tenure of employment in violations ofSection 8(a)(3) of the Act, thereby unlawfully encouragingmembership in Respondent Union, Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(b)(2) and (1)(A) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.[RecommendedOrderomitted from publication.]